Title: Enclosure: Samuel Culper, Jr., to John Bolton, 29 July 1779
From: Culper, Samuel Jr.
To: Bolton, John


          
            No. 3.
            Sir,
            10 [New York]. July 29, 1779.
          
          Since my last the number of the Enemy within these lines have not been augmented by any arrivals. The Romelus, Daphne & Deleware did not sail as I advised you, owing, I believe, to the unexpected account of your taking the Garrison at Stony point The account was truly alarming to the Torys—However, like true Philosophers, they soon resonated themselves to it by saying that it wou’d tend to their advantage in the end, as it wou’d tend to rouse the Brittish Troops, which in their opinion is all that’s wanted to put a final end to the

War. General Clinton, I am told, was much alarmed. He left New-Yk the next evening attended with all the Horse (himself mounted on the lowest & meanest amongst them) which was then in Town, and it is said, declared that he wou’d make W. pay for it.
          The Greyhound Frigate, with Lord Cornwallis, General Patterson late adjt Genl of the Army, & Col: Stewart son of Lord Bute, arrived the 21st Inst nothing can be collected, more than from News papers, as no private letters came by her. It is generally believed by the Torys that the Fleet (said to have on board 5000 Troops for N. Yk, & 2000 for Carolina) sailed before the Greyhound The most inteligent of the Torys expect a Spanish War, and affect to wish it, as they suppose that England has at this time a Fleet much superior to the united Fleets of France & Spain.
          The Le Blond Frigate arrived on Monday last from Penobscot with Dispatches, in consequence of which (it is said) Sir Geo: Collier with the Raisonable sails to-morrow; I cannot learn whither any other Ship goes with him. The movements of the Troops in consequence of the taking of Stony point, has prevented my obtaining an account of their situation—The 54th Rigt marched in town from the Bridge on monday last. A number of Transports are order’d to be ready to take on board Troops, said to be the 54th Regt, Queens Rangers & Lord Rawdons Corps, and to be commanded by Lord Cornwallis—it is said by some of the officers that they are intended for Carolina—This is also the general opinion. I believe they are bound to the southward, as I heard a Pilot, belonging to Cape Fear No. Carolina, say that he expected to go with them.
          General Vaughan is positively going home, and some say Genl Clinton.
          It is positively said that preperation are making to Fortify Governors Island, the Narrows at Stratton [Staten] Island, the Gorge at Fort Knyphausen, to repair the Fortifications at Paulus Hook, & the Battery at New-York; all of which places are to be put in the best state of defense.
          The times now are extreamly difficult, guard boats are kept out every night in the North & East Rivers to prevent any boats from passing, & I am inform’d that some persons have been searched on Long-Island; therefore, whenever you think that my intiligence is of no service, beg you will notify me, ’till which time I will continue as usual. Privateering flag very much. I have recd your Dictionary, and will be glad to have the stain as soon as possible, when shall endeavour to find some shorter route to forward my Letters. I am, sir, Your Hbl. Servant.
          
            Samuel Culper, Junior
          
         